MANDATE
THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 7 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 11, 2015, the cause upon appeal to
revise or reverse your judgment between

Loretta Strache, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-14-00284-CR      and     Tr. Ct. No. 370016

was determined, and therein our Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
judgment is MODIFIED to DELETE the assessment of attorney’s fees against
appellant. The trial court’s judgment is AFFIRMED AS MODIFIED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on April 13, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853